DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 6/2/2022, by adding the limitation “Beamforming (BF) Training Type field in which a value is set, the value being selected from values including a first value indicating Single Input Single Output (SISO) BF training and  a second value indicating single user MIMO (SU-MIMO) BF training and a third value indicating  multi user MIMO (MU-MIMO) BF training and a fourth value indicating and  a reserved value set; a receiver” to independent claims 16 and 24  overcome the rejections set forth in the Final Office Action dated 3/3/2022. Accordingly, the aforementioned rejection has been withdrawn.  	
Allowable Subject Matter
Claims 16-35 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Keen (US 2014/0282684) teaches the concepts of a transmitter (FIG. 13, initiator), which, in operation, transmits a feedback request frame to a Responder apparatus (FIG. 13, Par. 144, lines 14-16. “a detailed feedback request may be set up between the initiator 1305 and responder 1310”. Par. 115, “initiator 3205 transmits SSW frames to responder 3210”. Par. 119, “feedback request”.  Note that the initiator transmits SSW frame to responder. In paragraph 12 and figures 4 and 6 describe a SSW frame that includes a feedback field) after a transmission sector sweep (TXSS) (Par. 101, “initiator 305 transmits sector sweep (SS) frames 325 to responder 310,”.  Par. 106, “In an I-TXSS phase 920, initiator 905 transmits short SSW frames 922, 924, . . . , 926 to responder 910”.  Par. 155, “initiator may transmit a SSW feedback frame … to responder”, Note that in paragraph 106, the TXSS phase has already been setup and the initiator transmits SSW frames in TXSS phase, thus, the transmitting is after a transmission sector sweep (TXSS)), such that the feedback request frame including a Beamforming (BF) Training Type field (FIG. 10 “Beamforming Training 1010”. Par. 128, “Beamforming Training field 1010”); and performing BF training of a type indicated by the BF Training Type field, based on the Sector ID Order subfield and the SNR subfield (Par. 106, “FIG. 9 is a signal diagram which illustrates an example SU-MIMO beamforming training procedure 900 between an initiator 905 and responder 910”. Par. 144, “the MIMO multi-channel BF setup may be performed before I-TXSS subphase 1335, and a detailed feedback request may be set up between the initiator 1305 and responder 1310”. Note that the sending of the beamforming training is obtain beamforming parameter in order to perform beamforming according to the information received in the BF training. Thus, the performing of beamforming is the intended use).
However, the prior art does not disclose or fairly suggest the detailed specifics of : "Beamforming (BF) Training Type field in which a value is set, the value being selected from values including a first value indicating Single Input Single Output (SISO) BF training and  a second value indicating single user MIMO (SU-MIMO) BF training and a third value indicating  multi user MIMO (MU-MIMO) BF training and a fourth value indicating and  a reserved valu”.
More specifically, the prior art does not disclose the limitations, “the feedback request frame including a Beamforming (BF) Training Type field in which a value is set, the value being selected from values including a first value indicating Single Input Single Output (SISO) BF training, a second value indicating single user MIMO (SU-MIMO) BF training, a third value indicating  multi user MIMO (MU-MIMO) BF training and a fourth value indicating, a reserved valuSNR subfield indicates SNRs of the sectors; and control circuitry, which, in operation, performs BF training of a type indicated by the BF Training Type field, based on the Sector ID Order subfield and the SNR subfield” along with other limitations of the independent claims.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644